Citation Nr: 0724234	
Decision Date: 08/06/07    Archive Date: 08/20/07

DOCKET NO.  07-03 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Celeste Farmer Krikorian, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to February 
1947 and November 1950 to June 1951.  This matter comes to 
the Board of Veterans' Appeals (Board) on appeal from a 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Newark, New Jersey.  


FINDINGS OF FACT

1.  In July 1986, the Board denied service connection for 
bilateral hearing loss.

2.  Evidence submitted since the Board's July 1986 decision, 
by itself or when considered with previous evidence of 
record, does not relate to an unestablished fact necessary to 
substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim.

3.  The veteran's tinnitus, first manifested many years after 
service, is not related to his military service. 


CONCLUSIONS OF LAW

1.  The July 1986 Board decision, in which the Board denied 
service connection for bilateral hearing loss, is final.  38 
U.S.C.A. § 7104(b) (West 2002 & Supp. 2005).

2.  New and material evidence has not been received since the 
Board's July 1986 decision; thus, the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.156 (2006).
3.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Bilateral Hearing Loss

In July 1986, the Board denied service connection for 
bilateral hearing loss.  This decision is final.  38 U.S.C.A. 
§ 7104(b).  The basis for the denial was that the current 
bilateral hearing loss could not be related to service.  In 
March 2006, the RO did not reopen the veteran's claim for 
bilateral hearing loss.  In its decision, the RO reasoned 
that the evidence was not new and material because the newly 
submitted evidence did not demonstrate that the veteran's 
current bilateral hearing loss could be related to his active 
service.  In July 2006, the RO reopened the claim - although 
it stated that the evidence submitted in connection with the 
current claim does not constitute new and material evidence - 
and continued the denial of service connection for bilateral 
tinnitus.  

The Board has an obligation to make an independent 
determination of its jurisdiction regardless of findings or 
actions by the RO.  Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 
265 F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court of Appeals for Veterans Claims 
(Court) has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).  

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  In reaching 
a determination on whether the claim should be reopened, the 
reason for the prior denial should be considered.  In 
essence, at the time of the prior denial, there was no 
showing that the evidence of a current bilateral hearing loss 
could be linked to the veteran's active service.  The July 
1986 Board decision is final.  38 U.S.C.A. § 7104(b).  

Since the prior final decision, evidence has been added to 
the claims file.  The additional evidence of record includes 
VA treatment records from February 2001 to March 2006, two 
private audiograms dated in April 2006 and August 2006 
showing current bilateral hearing loss, the veteran's 
statements, and the transcripts of a December 2006 DRO 
hearing and a June 2007 Board hearing, in which the veteran 
gave a history of his inservice combat noise exposure and 
alleged treatment in sick bay for temporary deafness due to 
the exposure of close proximity gunfire aboard ship.  The 
newly submitted evidence also contains a December 2006 VA 
Compensation and Pension Audiological examination which 
contains an etiological opinion as to the veteran's hearing 
loss.  

In general, for the purpose of determining whether evidence 
is new and material, the credibility of the evidence is 
presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The additional 
evidence is new, not previously submitted, but not material.  
As of the 1986 final decision, the Board accepted that the 
veteran had bilateral hearing loss and was exposed to 
inservice combat noise exposure.  The evidence contained in 
the newly submitted VA treatment records is not material as 
it is cumulative and does not show a reasonable possibility 
of substantiating the claim.  More evidence of current 
bilateral hearing loss as shown by the 2006 VA audiological 
examination and statements and testimony of inservice combat 
noise exposure which have already been established are merely 
cumulative and redundant.  For the evidence in this case to 
show a reasonable possibility of substantiating the claim, 
giving rise to re-opening the claim, there must be some 
evidence that could possibly link the veteran's current 
bilateral hearing loss to his active service.  The additional 
evidence does not show that the veteran's bilateral hearing 
loss may be related to service.  The issue of a link or nexus 
between the veteran's current hearing loss and his active 
service was specifically addressed at his December 2006 VA 
audiological examination.  After reviewing the veteran's 
claim's file and examining the veteran, the VA audiologist 
gave his professional opinion as to the etiology of the 
veteran's current bilateral hearing loss and found that it 
was not related to his active service.  Because it denies a 
link between the veteran's current hearing loss and service, 
it negates a reasonable possibility of substantiating the 
claim.  As such, the standard for new and material evidence 
has not been met.  

The Board concludes that new and material evidence within the 
meaning of 38 C.F.R. § 3.156(a) has not been received.  
Consequently, as the legal standard for reopening has not 
been met, the claim is not reopened.  Thus, the appeal is 
denied.

Tinnitus

The veteran testified at his December 2006 DRO hearing and 
his June 2007 Board hearing concerning his exposure to 
gunfire noise while stationed aboard ship during World War 
II.  He also testified that he was exposed to gunfire noise 
during his Korean War service.  

Service medical records reflect no complaints of tinnitus at 
service entrance, during service, or at service separation 
during either period of service.  

Similarly, report of a February 1985 audiologic evaluation 
contains no complaints of tinnitus or related symptoms.  A 
March 1985 letter from the doctor concerning this evaluation 
specifically states that there had been no ringing in the 
ears.  

Specifically, there are no records indicating complaints or 
treatment for tinnitus before the veteran's initial claim in 
June 2005, some 53 years after his last period of active 
service.  A letter received from the veteran dated in 
November 2005 confirms that he had no prior treatment for 
tinnitus.  

Moreover, the veteran submitted reports of an April 2006 
audiometric test and an August 2006 ENT initial visit, 
neither of which referred to any complaints or findings of 
tinnitus.  

According to the claims file, the first medical evidence of 
tinnitus was recorded upon December 2006 VA audiological 
examination in which the veteran stated that he had had over 
30 years of tinnitus manifested by a humming noise which 
occurred four to five times per week.  

Despite the above finding of tinnitus, there is nothing in 
the record to show a nexus between the current tinnitus and 
military service.  The VA examiner reviewed the veteran's 
case file at the time of the above audiological examination 
in December 2006.  It was his professional opinion that the 
veteran's tinnitus was not related to service. This opinion 
stands uncontradicted in the record.  It is the province of 
trained health care providers to enter conclusions that 
require medical expertise such as opinions as to diagnosis 
and causation, Jones v. Brown, 7 Vet. App. 134, 137 (1994). 

The 2006 VA examiner's opinion militates against a finding 
that tinnitus is causally related to the veteran's active 
service and is uncontradicted in the medical evidence of 
record.  As a layperson without medical training and 
expertise, the appellant is not competent to provide a 
medical opinion on this matter.  See Bostain; Routen, supra.  
Under the circumstances, service connection for tinnitus must 
be denied.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. 
App. 439 (1995).

The Board concludes that a nexus between the currently 
diagnosed tinnitus and the veteran's military service has not 
been shown.  As such, the claim must fail.  38 U.S.C.A. § 
1110; 38 C.F.R. §§ 3.102, 3.303.

Duties to Notify and to Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
Federal Circuit held that any error by VA in providing the 
notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial.  In other words, VA 
has the burden of rebutting this presumption by showing that 
the error was not prejudicial to the veteran in that it does 
not affect the essential fairness of the adjudication.  To do 
this, the VA must demonstrate: (1) that any defect was cured 
by actual knowledge on the part of the claimant, (2) that a 
reasonable person could be expected to understand from the 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law.  

Review of the claims folder reveals that compliance with the 
duty to notify was accomplished by an October 2005 letter, 
which covered all four required elements and a discussion of 
the requirement for new and material evidence to reopen the 
claim for hearing loss, before the initial unfavorable rating 
decision was issued in March 2006.  Shortly thereafter, the 
veteran was also given the specific notice required by 
Dingess.  Following the veteran's March 2006 response to the 
denial of the claim for service connection for hearing loss, 
in which he asked the RO to reopen the claim, the RO again 
sent him notice in May 2006 that contained all four required 
elements and a discussion of the requirement for new and 
material evidence to reopen the claim for hearing loss.

While the October 2005 notice letter or a subsequent notice 
letter in May 2006 did not specifically notify the veteran of 
the exact evidence necessary to reopen his claim for service 
connection for bilateral hearing loss, he was notified of the 
evidence necessary to substantiate a claim for service 
connection, and what would constitute new and material 
evidence in general.  Furthermore, the veteran was notified 
of the exact evidence needed to reopen his claim in the March 
2006 rating decision and the January 2007 Statement of the 
Case.  The Board concludes that the specific notice 
requirements of Kent v. Nicholson, 20 Vet. App. 1 (2006), 
were met.

The Board acknowledges that the specific notice required by 
Dingess was given after the March 2006 rating decision, but 
it was given shortly after the Dingess decision was issued as 
well as shortly after the rating decision.  The Board finds 
that the presumption of prejudice for the timing error of the 
Dingess notice has been rebutted in this case because service 
connection for tinnitus has been denied, and the service 
connection claim for hearing loss was not reopened; 
consequently, as a matter of law, neither an effective date 
nor a disability evaluation could be awarded for tinnitus or 
hearing loss.  His veteran status is not at issue.  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records and VA treatment records.  
The veteran testified at hearings in December 2006 and 
January 2007, and he was given a VA audiological examination 
in December 2006.  Thus, the Board is satisfied that the duty 
to assist has been met.  38 U.S.C.A. § 5103A.


ORDER

The claim for service connection for bilateral hearing loss 
is not reopened. 

Service connection for tinnitus is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


